Citation Nr: 1633980	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  15-06 879A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 








INTRODUCTION

The Veteran served on active duty in the Philippine Guerrilla Service from April 1944 to March 1946.  The Veteran died in December 2007.  The appellant is his surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The death certificate lists the immediate cause of death as senile debility.

2.  Service connection for senile debility was not in effect at the time of the Veteran's death.

3.  Senile debility was not present until more than one year following the Veteran's discharge from service and was not etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

The record reflects that service treatment records and service personnel records for the Veteran have been obtained.  

The Board acknowledges that no medical opinion has been obtained in response to the appellant's DIC claim; however, the Board finds that such an opinion is not necessary to decide the claim.  As will be discussed below, there is no in-service injury, disease or event to which senile debility could be related.  Absent some evidence of a recognizable in-service, injury, disease, or event to which a competent medical opinion could relate the cause of death, there is no reasonable possibility that an opinion could aid in substantiating the current claim.  See 38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(d).  

Neither the appellant nor her representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim. 


Legal Criteria

Death and indemnity compensation benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2016).  

Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The certificate of death indicates that the Veteran died in December 2007 due to senile debility.  At the time of the Veteran's death, service connection was not in effect for any disability.

The appellant contends that the Veteran's death should be service connected because his death was related to recurring illness that began in service.  

A February 1946 discharge examination report was negative for any abnormalities.

In May 2014, the appellant indicated that the Veteran had observable disabilities while in active service and that he was treated for the disorders by an herbalist after their marriage in 1954.  The appellant noted that the Veteran was advised to seek psychiatric treatment by his commanding officer, but he did not receive treatment due to financial hardship.

In a July 2014 notice of disagreement, the appellant reported that others observed the Veteran with an acute stomach disorder, to include loose bowel movements, during service and that he was treated for stomach problems after separation from service.  The appellant contends that the Veteran had poor mental and physical health that was caused by service-related disabilities and contributed to his death.

In support of the claim, M.E. submitted a statement recalling that she treated the Veteran with herbal medicines for about one month during his active service around 1945.  She indicated that the Veteran had symptoms of malaria, swollen feet and ankles, a skin disease, and vomited blood.  M.E. further reported that the Veteran had the same disorder in 1946 and advised him to seek medical treatment.  She concluded that the Veteran's death appeared to be of debility due to his poor health and that his death was related to service due to long-term illness and disease.

After careful review of the evidence, the Board concludes that service connection for the cause of the Veteran's death is not warranted. 

As an initial matter, the Board notes that the appellant does not assert, and the evidence does not show, that senile debility was present in service or within one year of separation from service.  Accordingly, presumptive service connection pursuant to 38 C.F.R. § 3.309(a) is not for application.

Moreover, the Board finds the preponderance of the evidence is against a finding that senile debility was etiologically related to service.  The Board notes that the Veteran's separation examination did not disclose evidence of any medical disorder and there is no competent evidence that senile debility began in service or is otherwise related to active service.  

The Board acknowledges the July 2014 statement by M.E. contending that a service-related illness contributed to the Veteran's death but finds no indication that M.E. has the training or experience required to render a competent opinion linking senile debility to the Veteran's active service.  Moreover, the Board notes that although the appellant may sincerely believe that the Veteran's senile debility was related to his active service, as a lay person, her opinion concerning this matter requiring medical expertise is of no probative value.

While the Board is sympathetic to the appellant's claim, she has not identified any other basis for granting the claim, and the Board's review of the record has disclosed no other basis for granting the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


